COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Clements and Agee
Argued at Salem, Virginia


ROGER DONOVAN FREEMAN
                                          MEMORANDUM OPINION * BY
v.   Record No. 1584-00-3                  JUDGE RICHARD S. BRAY
                                               JULY 24, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                      James F. Ingram, Judge

          Brian H. Turpin (Turpin & Haymore, on brief),
          for appellant.

          Paul C. Galanides, Assistant Attorney General
          (Mark L. Earley, Attorney General; Amy L.
          Marshall, Assistant Attorney General, on
          brief), for appellee.


     Roger Donovan Freeman (defendant) was convicted of "carnal

knowledge of a minor," "statutory rape," two counts of sodomy,

"participating in child pornography," possession of child

pornography, contributing to the delinquency of a minor, and

possession of marijuana with the intent to distribute.    On appeal,

he contends the trial court erroneously declined to suppress

evidence seized during the execution of a search warrant issued

without the requisite probable cause and otherwise invalid.    We

disagree and affirm the convictions.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     In reviewing a trial court's ruling on a suppression motion,

we consider the evidence in the "light most favorable to . . . the

prevailing party below," the Commonwealth in this instance.

Commonwealth v. Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d 47,

48 (1991).    Our consideration of the record includes evidence

adduced at both the trial and the suppression hearing, if any.

DePriest v. Commonwealth, 4 Va. App. 577, 583, 359 S.E.2d 540,

542-43 (1987).

             Because search warrants are favored, and
             warrantless searches . . . presumptively
             invalid under the Fourth Amendment, . . . a
             presumption of validity attaches when a
             search is conducted pursuant to a warrant
             issued by a neutral and detached magistrate
             or judicial officer. Therefore, where the
             police conduct a search pursuant to a
             judicially sanctioned warrant, the defendant
             must rebut the presumption of validity by
             proving that the warrant is illegal or
             invalid.

Lebedun v. Commonwealth, 27 Va. App. 697, 711, 501 S.E.2d 427,

434 (1998) (citations omitted).

                                  I.

     On February 18, 2000, Danville Police Officer David Austin

"knocked at the door" of 226 North Avenue, seeking a juvenile




                                 - 2 -
"runaway," Rachel Baker, then the subject of an arrest warrant.

Defendant answered and Austin "told him [he] was . . . looking for

. . . Baker . . . and . . . needed to talk to her."    Defendant,

replied, "wait a minute" and twice "went downstairs," finally

returning with Baker.   Austin then arrested the juvenile,

conducted an incidental search, and discovered three photographs

in her pocketbook, including pictures of defendant "holding his

erect penis" and Baker in sexually suggestive poses.    In response

to Austin's questioning, Baker explained "those were pictures that

[defendant] allowed her to take of him masturbating."

     Prompted by such information, Austin appeared before Danville

Juvenile and Domestic Relations District Court Judge Dale M. Wiley

to obtain a search warrant of defendant's residence.    Austin's

attendant affidavit requested a search "in relation to an offense

described as follows:   [p]ossession of obscene photos, pictures,

or film of any person and any camera or video equipment used to

make or show these pictures."   The affidavit identified defendant

and his residence, 226 North Avenue, as the "place, person or

thing to be searched" and listed "obscene photos, pictures, film,

and any cameras, video equipment, or tapes that show or contain or

can be used to show, print, or present for viewing obscene

material" as the "things or persons to be searched for."     The




                                - 3 -
affidavit also detailed the "material facts constituting probable

cause." 1

     Based upon the affidavit and an examination of the photos,

the judge issued the warrant and Austin, accompanied by several

additional police officers, returned to defendant's residence to

undertake the related search.   Upon execution of the warrant,

police discovered several "obscene" photographs, which defendant

acknowledged variously depicted Baker, another unnamed juvenile

and himself engaged in sexual activity or provocative poses.

Defendant, also found in possession of marijuana, $753 cash and a

pager, was subsequently arrested and indicted for the instant

offenses.



     1
         Austin's sworn narrative recited, in pertinent part, that
he had

            obtained information from the Pitts Co.
            Sherriffs [sic] Dept. that a runnaway [sic]
            W/F age 17 was in Danville near Claiborne
            St. and that she was staying with a W/M only
            known to them as "Donnavan." The female's
            name is Rachel Annette Baker DOB 11-7-82
            XXX-XX-XXXX. She was also wanted for
            violation of "outreach" in Pitts Co. I knew
            of a Roger Donnavan Freeman W/M DOB-2-13-75
            SSN XXX-XX-XXXX who lives at 226 North Ave.
            I went to this address and Mr. Freeman
            answered the door. He said Ms. Baker was
            there and I took her into custody. In her
            pocket book I found obscene pictures of
            Roger Freeman that Rachel Baker said she
            took of him masturbating. She said Mr.
            Freeman allowed her to take nude pictures of
            himself while masturbating himself and the
            pictures were taken with his camera at his
            house at 226 North Ave.

                                - 4 -
     On the morning of trial, defendant moved the court to

suppress evidence gathered in the search.   Following a related

evidentiary hearing, the court denied defendant's motion and trial

immediately followed, resulting in the instant convictions and

appeal.

                                  II.

     Defendant first contends the search warrant erroneously

"fail[ed] to state the items to be seized" and, "[a]lthough [a]

description was included in the affidavit, there was no evidence

that the affidavit was attached to the warrant, as required by

. . . Code § 19.2-56."   However, Commonwealth's "Exhibit 5," a

single exhibit identified by Austin, embraces both the search

warrant and affidavit, attached one to the other.   Thus, the

record affirmatively establishes the affidavit was "a part of" the

warrant in accordance with Code § 19.2-56, thereby strengthening

the presumption of regularity.    Offering no evidence to the

contrary, defendant clearly failed to carry his burden to "prov[e]

the warrant . . . illegal or invalid" for an infirmity arising

from an insufficient description of the objects sought by police

or otherwise violative of Code § 19.2-56.   See Lebedun, 27 Va.

App. at 710-12, 501 S.E.2d at 432-34; Code § 19.2-56.

     Defendant next maintains "the description of the items to be

seized was overly broad" but, again, his argument is without

merit.



                                 - 5 -
        Code § 19.2-54 expressly prohibits issuance of a "general

warrant for the search of a house, place, compartment, vehicle or

baggage."    See U.S. Const. amend IV; see also Va. Const. art. 1,

§ 10.    "The 'distinct objective'" of such limitations "'is that

. . . searches deemed necessary . . . be as limited as possible;'

. . . to prevent 'a general, exploratory rummaging in a person's

belongings.'"    Moyer v. Commonwealth, 33 Va. App. 8, 23, 531
S.E.2d 580, 587 (2000) (citation omitted).      "The test for

determining the requisite degree of particularity . . . 'is a

pragmatic one:    "The degree of specificity required . . . may

necessarily vary according to the circumstances and type of items

involved . . . ."'"    Morke v. Commonwealth, 14 Va. App. 496, 500,

419 S.E.2d 410, 413 (1992) (citation omitted).     Thus, "[s]o long

as the 'search warrant describe[s] the objects of the search with

reasonable specificity,' it complies with the dictates of the

Fourth Amendment."    Id. (citation omitted).   "The determination

whether the warrant possesses the requisite degree of specificity

requires a fact-specific, case-specific analysis."     Id. at 500-01,

419 S.E.2d at 413.

        The instant warrant was issued in relation to the

"Production, Sale, Possession, Etc. Of Obscene Items," supported

by an affidavit that specifically enumerated the "things or

persons to be searched for," all items reasonably "related to

[the] particular offenses."    Id. at 502, 419 S.E.2d at 414.    Thus,

the pertinent instruments sufficiently detailed the objects

                                 - 6 -
subject of the search, together with a compelling nexus to the

offenses under investigation, thereby satisfying both

constitutional and statutory safeguards.    See id.

     Finally, defendant asserts that "[t]he probable cause

requirement was not fulfilled by evidence of the Commonwealth."

Once more, however, defendant fails to demonstrate the necessary

deficiency in the warrant.    While "[t]he Fourth Amendment provides

that a search warrant shall issue only upon a showing of probable

cause supported by oath or affirmation," Lebedun, 27 Va. App. at

706, 501 S.E.2d at 431,

          "[t]he task of the issuing magistrate is
          simply to make a 'practical, common-sense
          decision whether, given all the
          circumstances set forth in the affidavit
          before him, including the veracity and the
          basis of knowledge of persons supplying
          hearsay information, there is a fair
          probability that contraband or evidence of a
          crime will be found in a particular place.'
          And the duty of a reviewing court is simply
          to ensure that the magistrate had a
          'substantial basis for . . . concluding'
          that probable cause existed.

          *      *        *      *      *      *        *

          [Thus,] an after-the-fact review of a
          magistrate's decision should not be made de
          novo[,] . . . great deference should be
          given to the magistrate's finding of
          probable cause."

Id. (citations omitted) (emphasis added); Code § 19.2-54; see

also Gwinn v. Commonwealth, 16 Va. App. 972, 975, 434 S.E.2d 901,

903 (1993) (magistrate "need only conclude that it would be




                                - 7 -
reasonable to seek the evidence in the place indicated in the

affidavit").

        Here, Austin's affidavit recited the discovery of "obscene

pictures" of defendant during the search of Ms. Baker, a runaway

juvenile, immediately following her apprehension at defendant's

home.    The affidavit further disclosed Baker's contemporaneous

explanation that defendant "allowed her to take [the] nude

pictures of himself while masturbating, . . . with his camera at

his house."    The judicial officer had the opportunity to

actually view the pictures seized from Baker, including

photographs of defendant holding his erect penis and sexually

suggestive poses of Baker.    We have previously found that

exposure of the aroused male genitalia "to others" constituted

conduct "'substantially beyond' acceptable community standards"

and, therefore, obscene as a matter of law.     Copeland v.

Commonwealth, 31 Va. App. 512, 515, 525 S.E.2d 9, 10-11 (2000).

Thus, when considered in totality, the circumstances clearly

gave rise to a "fair probability" that like contraband or

evidence of a crime would be found within defendant's residence

and justified issuance of the disputed warrant.

        Defendant mistakenly relies upon Upton v. Commonwealth, 211
Va. 445, 177 S.E.2d 528 (1970), and Lee Art Theater v.

Commonwealth, 210 Va. 315, 170 S.E.2d 769 (1969), to invoke

First Amendment jurisprudence as a heightened threshold of

probable cause to support the warrant in issue.    Here, the

                                 - 8 -
actual photographs and attendant circumstances, including an

explanation of the images, were before the judicial officer

issuing the warrant, providing facts that substantially enhanced

the measure of probable cause in support of the warrant. 2

     Accordingly, we find no constitutional or statutory taint

to the affidavit, search warrant or related search and affirm

the trial court.

                                                        Affirmed.




     2
       For the first time on appeal, defendant also contends the
affidavit failed to establish probable cause of an intent to
sell "obscene materials" in violation of Code § 18.2-374, the
offense referenced in the affidavit and warrant. However,
"[t]he Court of Appeals will not consider an argument which was
not presented to the trial court." Ohree v. Commonwealth, 26
Va. App. 299, 308, 494 S.E.2d 484, 488 (1998) (citation
omitted); see also Rule 5A:18.

                              - 9 -